JUDGMENT ORDER
D. BROOKS SMITH, Circuit Judge.
On January 30, 2007, in a comprehensive opinion, the District Court for the District of New Jersey granted summary judgment in favor of appellees and against appellant on his claims of constitutional violations and his numerous tort claims under the Federal Tort Claims Act. This timely appeal1 came on to be heard on the record from the United States District Court for the District of New Jersey and was submitted on April 8, 2008. On consideration thereof, and substantially for the reasons set forth by the District Court, it is now ORDERED and ADJUDGED that the judgment of the District Court entered on January 30, 2007, be and the same hereby is AFFIRMED. All of the above in accordance with the opinion of this Court. Costs taxed against the appellant.

. Appellate jurisdiction exists under 28 U.S.C. § 1291. We exercise plenary review over a District Court’s grant of a motion for summary judgment. Shuman ex rel Shertzer v. Penn Manor School District, 422 F.3d 141, 146 (3d Cir.2005).